         Case 7:19-cr-00522 Document 71 Filed on 06/03/19 in TXSD Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    McALLEN DIVISION

 UNITED STATES OF AMERICA                                §
                                                         §
 VS.                                                     §      Criminal No. 7:19-cr-00522-1
                                                         §
 RICARDO QUINTANILLA, et. al.                            §

               MOTION TO AMEND ORDER GRANTING TRAVEL OUTSIDE
                      OF THE SOUTHERN DISTRICT OF TEXAS

 TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES, RICARDO QUINTANILLA, Defendant in the above entitled and

 numbered cause, and requests an amended order correcting the first day of the week for

 travel in the Court’s order granting permission to travel outside of the Southern District of

 Texas, McAllen Division and for good cause shows the following:

                                                   I.

         On May 30, 2019, Defendant filed a motion to travel outside the Southern District of Texas in

order to chaperone his daughter on her senior trip. [Dkt. No. 66]. In the motion, Defense counsel

inadvertently cited the wrong first day of the week for travel but the correct day of the month (i.e.,

Motion the motion stated “…Wednesday, June 9th, 2019, through Saturday, June 15th, 2019…”).

[Id.]. Instead, the motion should have read, “Sunday, June 9, 2019, through Saturday, June 15th,

2019.”    As a result of defense counsel’s error, the Court’s Order granting the motion contained the

incorrect day of the week. [Dkt. No. 69]. To avoid any issues with the Probation Office, Defendant

respectfully requests an amended order correcting the day of the week.

                                                   II.

          WHEREFORE PREMISES CONSIDERED, Defendant respectfully prays that this Court

 grant him these days to travel outside the Southern District of Texas McAllen Division as

 requested.
       Case 7:19-cr-00522 Document 71 Filed on 06/03/19 in TXSD Page 2 of 2




                                                Respectfully submitted,

                                                PENA GARCIA, PLLC
                                                3900 N. 10TH ST STE 1050
                                                McALLEN, TEXAS 78501
                                                Telephone: (956) 948-2221
                                                Facsimile: (888) 422-6821
                                                Email: jpena@pgglex.com

                                                By: /s/ Jaime Peña
                                                JAIME PEÑA
                                                State Bar No. 90001988



                                CERTIFCATE OF CONFERENCE

This is to certify that prior to the filing of the substantive motion [Dkt. 66] that the undersigned
defense counsel conferred with Assistant United States Attorney in regard to this motion. The
Government indicated that it is not opposed to the motion.

                                                /s/ Jaime Peña
                                                JAIME PENA


                                   CERTIFICATE OF SERVICE

         I, Jaime Peña, hereby certify that a copy of the above and foregoing Motion has been
 electronically delivered to the Assistant United States Attorney, United States Attorney’s Office,
 1701 West Business Highway 83, McAllen, Texas on this 3rd day of June, 2019.

                                                /s/ Jaime Peña
                                                JAIME PENA
